DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
Regarding claims 6 and 17, a system comprising a tumbler and a rinsing station including a screen separator with spraying nozzles is known in the sorting arts (see e.g., US 5,624,077; fig. 2 and col. 4-5).  The additional features, however, of
 “a drying station, wherein the screen separator comprises a plurality of openings dimensioned to allow the reacted slurry to pass there-through while retaining the mineral laden media on the screen separator, wherein the rinsing station is further arranged to transport the mineral laden media to the drying station, and
 a mineral removal station, wherein the mineral laden media comprise the cleaning liquid attached thereon in the rinsing station, and
 wherein the drying station comprises one or more air-jets arranged to blow high-pressure air streams onto the mineral laden media so as to remove the attached cleaning liquid from the mineral laden media, the drying station further arranged to provide cleaned mineral laden media to the mineral removal station”  (claim 6); or
“a drying station arranged to remove water from the rinsed mineral laden media for providing clean mineral laden media;
 a removal station arranged to strip the mineral particles from the clean mineral media via a stripping medium, the removal station configured to provide a third mixture 
 a collection station arranged to collect the separated mineral particles and separately discharge the released media and the stripping medium” (claim 17)
 render the invention novel and non-obvious over the prior art.  Indeed, one with ordinary skill in the art would not appear to have a rationale to modify the concrete reclaimer system of Branscome with the claimed mineral removal/stripping elements.
Examiner further notes that amended claims 18-20, submitted 6/15/2021, are regarded as wholly replacing claims 18-20, as submitted in the Amendment of 9/15/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 13, 2021